By the Court.
We are of opinion that the notice to quit, which was given to the plaintiff, was not such as by law determined his tenancy. It should have shown on its face when he was required to quit. He was entitled to at least seven days’ notice to quit on a rent day ; that is, on some Saturday. But he was required to quit in seven days after the service of the notice. If the service had been made on any day except Saturday, it would have been insufficient. The service, though made on a Saturday, was not given into his hands, but was left at his dwelling, when he was absent therefrom, “ and continued absent for some days.” We think he was not bound, on his return, to inquire when it was left, or, if he did inquire, to act upon the information that might have been given to him. As the notice did not of, itself apprise him of the day when the defendant required him to quit, it was defective, and he lost none of his rights by disregarding it.

Exceptions overruled.